 
 
I 
112th CONGRESS
2d Session
H. R. 4713 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2012 
Mr. Guthrie introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on rubber basketballs. 
 
 
1.Rubber basketballs 
(a)In generalHeading 9902.13.09 of the Harmonized Tariff Schedule of the United States (relating to rubber basketballs) is amended— 
(1)by striking 0.7% and inserting Free; and  
(2)by striking 12/31/2012 and inserting 12/31/2015. 
(b)Effective dateThe amendments made by subsection (a) apply with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act.  
 
